395 F. Supp. 2d 1358 (2005)
In re OXYCONTIN PRODUCTS LIABILITY LITIGATION (NO. II)
No. 1716.
Judicial Panel on Multidistrict Litigation.
October 18, 2005.
Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, D. LOWELL JENSEN, J. FREDERICK MOTZ, ROBERT L. MILLER, Jr., KATHRYN H. VRATIL and DAVID R. HANSEN, Judges of the Panel.

ORDER DENYING TRANSFER
WM. TERRELL HODGES, Chairman.
This litigation currently consists of 25 actions listed on the attached Schedule A *1359 and pending in seventeen districts as follows: five actions in the Southern District of Illinois; two actions each in the Central District of Illinois, the Eastern District of Kentucky, the Northern District of Texas and the Eastern District of Wisconsin; and one action each in the District of Arizona, the Eastern District of Arkansas, the Central District of California, the Middle District of Florida, the Southern District of Iowa, the District of Kansas, the Western District of Louisiana, the District of New Hampshire, the Southern District of New York, the Southern District of Ohio, and the Eastern and Southern Districts of Texas.[1] The plaintiffs in these 25 actions move the Panel, pursuant to 28 U.S.C. § 1407, for an order centralizing this litigation in the Southern District of Illinois, or, alternatively, the Southern District of New York. All responding defendants oppose transfer.
On the basis of the papers filed and hearing session held, the Panel finds that Section 1407 centralization would neither serve the convenience of the parties and witnesses nor further the just and efficient conduct of this litigation. Movants have failed to demonstrate that any common questions of fact and law are sufficiently complex, unresolved and/or numerous to justify Section 1407 transfer in this docket where i) pretrial proceedings are already advanced in certain of the constituent actions, and ii) plaintiffs in all actions subject to the transfer motion are represented by common counsel.
IT IS THEREFORE ORDERED that the motion, pursuant to 28 U.S.C. § 1407, for centralization of the actions listed on Schedule A is denied.

SCHEDULE A
MDL-1716  In re OxyContin Products Liability Litigation (No. II)
District of Arizona
Frank D. Marcum v. Purdue Pharma Co., et al., C.A. No. 2:04-1824
Eastern District of Arkansas
Michael R. Engle v. Purdue Pharma Co., et al., C.A. No. 4:04-602
Central District of California
Shari J. Sanders v. Purdue Pharma Co., et al., C.A. No. 2:04-4665
Middle District of Florida
Daniel B. Timmons v. Purdue Pharma L.P., et al., C.A. No. 8:04-1479
*1360 Central District of Illinois
Michael J. Collins v. Purdue Pharma Co., et al., C.A. No. 3:04-3279
James E. Plowman v. Purdue Pharma Co., et al., C.A. No. 3:04-3280
Southern District of Illinois
Robert G. Savant v. Purdue Pharma Co., et al., C.A. No. 3:04-394
Betty F. McKane v. Purdue Pharma Co., et al., C.A. No. 3:04-395
Marie L. Cavenaile v. Purdue Pharma Co., et al., C.A. No. 3:04-401
Cathy D. Wilken, et al. v. Purdue Pharma Co., et al., C.A. No. 3:04-402
Timothy Wilkes v. Purdue Pharma Co., et al., C.A. No. 3:04-403
Southern District of Iowa
Chelly Griffith v. Purdue Pharma Co., et al., C.A. No. 3:04-10072
District of Kansas
William J. Honeyman v. Purdue Pharma Co., et al., C.A. No. 2:04-2411
Eastern District of Kentucky
Jack P. Marcum v. Purdue Pharma Co., et al., C.A. No. 2:04-152
Phillip L. Crabtree v. Purdue Pharma Co., et al., C.A. No. 6:04-294
Western District of Louisiana
Enrique Angulo v. Purdue Pharma Co., et al., C.A. No. 1:04-1638
District of New Hampshire
Charlene E. Franz v. Purdue Pharma Co., et al., C.A. No. 1:05-201
Southern District of New York
Donald Pratt v. Purdue Pharma Co., et al., C.A. No. 1:04-2100
Southern District of Ohio
Victoria A. Cook v. Purdue Pharma Co., et al., C.A. No. 1:04-530
Eastern District of Texas
Cynthia A. McKnight v. Purdue Pharma Co., et al., C.A. No. 9:04-116
Northern District of Texas
Eric J. Koenig, et al. v. Purdue Pharma Co., et al., C.A. No. 3:04-1590
Charlie L. Lee, Jr. v. Purdue Pharma Co., et al., C.A. No. 3:04-1697
Southern District of Texas
Michael R. Engle, et al. v. Purdue Pharma Co., et al., C.A. No. 4:04-2407
Eastern District of Wisconsin
Kay H. Freund v. Purdue Pharma Co., et al., C.A. No. 1:04-611
Teddy L. Farris v. Purdue Pharma Co., et al., C.A. No. 2:04-736
NOTES
[1]  The Section 1407 motion, as originally filed, included six additional actions: one action pending in the Middle District of Georgia, Cornelia Taylor v. Purdue Pharma Co., et al., C.A. No. 5:04-197; one action pending in the Northern District of Mississippi, Gregory Suber, Sr. v. Purdue Pharma L.P., et al., C.A. No. 4:03-97; one action pending in the Southern District of Mississippi, Henry Butch Turner v. Purdue Pharma Co., et al., C.A. No. 3:04-403; two actions pending in the Southern District of New York, Linda Terry v. Purdue Pharma Co., et al., C.A. No. 1:04-2102, and Danielle Chaballa v. P.F. Laboratories, Inc., et al., C.A. No. 1:05-3500; and one action pending in the Southern District of Ohio, Judy Wethington, et al. v. Purdue Pharma LP, et al., C.A. No. 01:01-441. Subsequently, i) movants determined that the Southern District of New York Chaballa action had been included on their Section 1407 motion in error, and they amended their motion to withdraw the action from the Panel's consideration; ii) the Northern District of Mississippi action was dismissed pursuant to a grant of summary judgment for the defendants; and iii) the remaining four actions have been resolved pursuant to stipulations of dismissal entered into by the parties to the actions. Accordingly, the question of Section 1407 transfer with respect to these six actions is moot.